Case 3:20-bk-03561   Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                              Document      Page 1 of 49
Case 3:20-bk-03561   Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                              Document      Page 2 of 49
Case 3:20-bk-03561   Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                              Document      Page 3 of 49
Case 3:20-bk-03561   Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                              Document      Page 4 of 49
                                                        Livingscapes Inc
                                                          PROFIT AND LOSS
                                                               October 2020


                                                                                                                     TOTAL
Income
 41000 Sales of Product Income                                                                                     5,534.50
 42000 Services                                                                                                   33,209.33
Total Income                                                                                                     $38,743.83
GROSS PROFIT                                                                                                     $38,743.83
Expenses
 60200 Bank Charges & Fees                                                                                            85.82
 60500 Charitable Contributions                                                                                      347.00
 60600 Contractors                                                                                                 3,751.00
 61100 Insurance                                                                                                     262.75
  61110 General Liability Insurance                                                                                1,483.13
 Total 61100 Insurance                                                                                             1,745.88
 61400 Meals & Entertainment
  61420 Meals - Officers Only                                                                                         29.24
 Total 61400 Meals & Entertainment                                                                                    29.24
 61600 Office Expenses                                                                                                20.02
 62000 Legal & Professional Services
  62010 Accounting & Administrative                                                                                  525.00
  62030 Attorneys & Legal Fees                                                                                       325.00
 Total 62000 Legal & Professional Services                                                                           850.00
 62100 Shipping, Freight & Delivery                                                                                   10.00
 62200 Rent & Lease (Buildings)                                                                                      410.93
 62400 Repairs & Maintenance                                                                                         604.33
 62500 Materials & Supplies                                                                                       35,220.93
 62600 Telephone & Internet
  62620 Cell Phone                                                                                                    86.02
  62630 Internet                                                                                                     119.03
 Total 62600 Telephone & Internet                                                                                    205.05
 62700 Tools                                                                                                       2,201.76
 63100 Utilities                                                                                                     416.20
 63210 Salaries & Wages
  63221 Wages (Hourly) - Regular Pay                                                                              40,662.16
  63225 Wages (1099-Misc) - Contract Labor                                                                           590.28
 Total 63210 Salaries & Wages                                                                                     41,252.44
 67300 Fuel                                                                                                        4,293.34
Total Expenses                                                                                                   $91,443.94
NET OPERATING INCOME                                                                                            $ -52,700.11
Other Income
 49900 Business Loss Claims                                                                                       11,579.48
Total Other Income                                                                                               $11,579.48
NET OTHER INCOME                                                                                                 $11,579.48
NET INCOME                                                                                                      $ -41,120.63




               Case 3:20-bk-03561            Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24     Desc Main
                                        Cash Basis Thursday, November 12, 2020 08:00 PM GMT-06:00                       1/1
                                                      Document      Page 5 of 49
                                     150ThirdAvenueSouth
                                                                                       www.pnfp.com
                                     Suite900
                                     Nashville,TN37201                               Phone800Ͳ264Ͳ3613

                                                                                       Account
RETURNSERVICEREQUESTED                                                               LivingscapesLLC
                                                                                       XXXXXXXX2655




                                   LivingscapesLLC
                                   DebtorInPossession
                                   148StonecrestDrive
                                   Nashville,TN372095236




StatementofAccount                                                                                        Horizon75


 Balance10/01/20                          Summary
 $1,622.13
                                                Credits       + $79,490.33
 Balance11/01/20                         Interest      + $.00
 $6,148.10                               Debits        Ͳ $74,964.36

 CreditTransactions
 Deposits
 10/01           OLBTransferfrom*236to*655payroll           16,766.00
 10/06           RegularDeposit                                  20,181.83
 10/08           OLBTransferfrom*236to*655payroll           10,500.00
 10/15           OLBTransferfrom*236to*655payroll           12,742.50
 10/21           OLBTransferfrom*236to*655payroll            9,300.00
 10/30           OLBTransferfrom*236to*655Transfer          10,000.00
 TotalCredits                                                       $79,490.33



 DebitTransactions
 OtherDebits
 10/02           0190AWWVLIVINGSPAYROLL0190AWWV                  82.50
                 1474773861LIVINGSCAPES
 10/02           0190AWWVLIVINGSPAYROLL0190AWWV                1,778.59
                 1474773861LIVINGSCAPES




                                                                                                                 Page1of7
Case 3:20-bk-03561              Doc 25      Filed 12/01/20 Entered 12/01/20 16:27:24                 Desc Main
                                           Document      Page 6 of 49
                                                                      Page2of7
Case 3:20-bk-03561   Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24    Desc Main
                              Document      Page 7 of 49
AccountNumber:XXXXXXXX2655


 10/02          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES            2,557.09
 10/07          depositintowrongacctperJamesLivingston                                  20,181.83
 10/09          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES              79.50
 10/09          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES            2,073.31
 10/09          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES            2,795.45
 10/16          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES              81.00
 10/16          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES            1,718.06
 10/16          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES            2,981.52
 10/23          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES              79.50
 10/23          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES            1,795.52
 10/23          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES            3,020.41
 10/30          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES              79.50
 10/30          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES            1,779.93
 10/30          0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES            2,912.33

 Checks
 10/06          Check20048                                                                           830.47
 10/13          Check20049                                                                           805.84
 10/08          Check20050                                                                           804.23
 10/05          Check20051                                                                           889.66
 10/08          Check20052                                                                         5,450.00
 10/06          Check20053                                                                           769.39
 10/06          Check20054                                                                           746.42
 10/06          Check20055                                                                           806.39
 10/14          Check20056                                                                         2,075.00
 10/09          Check20057                                                                           954.01
 10/13          Check20058                                                                           838.93
 10/13          Check20059                                                                         1,049.24
 10/14          Check20060                                                                           842.96
 10/14          Check20061                                                                           907.64
 10/13          Check20062                                                                           841.97
 10/16          Check20063                                                                           748.54
 10/27          Check20064                                                                         3,751.00
 10/19          Check20065                                                                           553.35
 10/19          Check20066                                                                           670.78
 10/20          Check20067                                                                           740.11
 10/20          Check20068                                                                           719.73
 10/20          Check20069                                                                           778.41
 10/23          Check20070                                                                           665.75
 10/26          Check20071                                                                           675.63
 10/26          Check20072                                                                           771.82
 10/27          Check20073                                                                           773.30
 10/27          Check20074                                                                           750.18
 10/27          Check20075                                                                           757.57
 TotalDebits                                                                                    $74,964.36
(*)Indicatesgapinchecknumbersequenece




                                                                                                       Page3of7
Case 3:20-bk-03561              Doc 25         Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                              Document      Page 8 of 49
AccountNumber:XXXXXXXX2655



AverageBalanceThisStatement                         $9,286.65      AnnualPercentageYieldEarned                  .00%

InterestEarnedThisPeriod                                 $.00      DaysinPeriod                                     32

InterestPaidYeartoDate                                  $.00      InterestPaid                                    $.00



 ITEMIZATIONOFOVERDRAFTANDRETURNEDITEMFEES
                                                                   TotalForThisPeriod                TotalYearͲtoͲDate

 TotalOverdraftandBounceProtectionPDItemFees                                $.00                             $.00
 TotalNSFItemFees                                                               $.00                          $76.00



 DAILYBALANCEINFORMATION
 10/01                           18,388.13    10/09                     8,271.12      10/20                       4,660.54
 10/02                           13,969.95    10/13                     4,735.14      10/21                      13,960.54
 10/05                           13,080.29    10/14                       909.54      10/23                       8,399.36
 10/06                           30,109.45    10/15                    13,652.04      10/26                       6,951.91
 10/07                            9,927.62    10/16                     8,122.92      10/27                         919.86
 10/08                           14,173.39    10/19                     6,898.79      10/30                       6,148.10




                                                                                                                    Page4of7
Case 3:20-bk-03561            Doc 25          Filed 12/01/20 Entered 12/01/20 16:27:24                 Desc Main
                                             Document      Page 9 of 49
AccountNumber:XXXXXXXX2655                                           Date                10/30/20
                                                                       PrimaryAcctNo.    XXXXXXXX2655




         #0             10/06/2020         $20,181.83    #20048      10/06/2020            $830.47




         #20049         10/13/2020           $805.84     #20050      10/08/2020            $804.23




         #20051         10/05/2020           $889.66     #20052      10/08/2020           $5,450.00




         #20053         10/06/2020           $769.39     #20054      10/06/2020            $746.42




         #20055         10/06/2020           $806.39     #20056      10/14/2020           $2,075.00




         #20057         10/09/2020           $954.01     #20058      10/13/2020            $838.93
                                                                                                  Page5of7
     Case 3:20-bk-03561        Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24     Desc Main
                                        Document     Page 10 of 49
AccountNumber:XXXXXXXX2655                                           Date                10/30/20
                                                                       PrimaryAcctNo.    XXXXXXXX2655




         #20059         10/13/2020          $1,049.24    #20060      10/14/2020            $842.96




         #20061         10/14/2020           $907.64     #20062      10/13/2020            $841.97




         #20063         10/16/2020           $748.54     #20064      10/27/2020           $3,751.00




         #20065         10/19/2020           $553.35     #20066      10/19/2020            $670.78




         #20067         10/20/2020           $740.11     #20068      10/20/2020            $719.73




         #20069         10/20/2020           $778.41     #20070      10/23/2020            $665.75
                                                                                                  Page6of7
     Case 3:20-bk-03561        Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24     Desc Main
                                        Document     Page 11 of 49
AccountNumber:XXXXXXXX2655                                           Date               10/30/20
                                                                       PrimaryAcctNo.   XXXXXXXX2655




         #20071         10/26/2020           $675.63     #20072      10/26/2020           $771.82




         #20073         10/27/2020           $773.30     #20074      10/27/2020           $750.18




         #20075         10/27/2020           $757.57




                                                                                                Page7of7
     Case 3:20-bk-03561        Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24     Desc Main
                                        Document     Page 12 of 49
             Transacti                                                    Open
   Date       on Type      Num         Terms     Property    Due Date    Balance


11/07/2020   Invoice     2226-A   Net 15        A-M         11/22/2020        125.00
                                                                         $    125.00


11/07/2020   Invoice     2227-A   Net 15        A-M         11/22/2020        595.00
                                                                         $    595.00


08/02/2020   Invoice     2060-A   Net 15        A-M         08/17/2020        495.00
11/07/2020   Invoice     2228-A   Net 15        A-M         11/22/2020        495.00
                                                                         $    990.00


11/07/2020   Invoice     2229-A   Net 15        A-M         11/22/2020        685.00
                                                                         $    685.00


11/07/2020   Invoice     2230-A   Net 15        A-M         11/22/2020        481.25
                                                                         $    481.25


11/07/2020   Invoice     2231-A   Net 15        A-M         11/22/2020        290.00
                                                                         $    290.00


11/07/2020   Invoice     2232-A   Net 15        A-M         11/22/2020        525.00
                                                                         $    525.00


11/07/2020   Invoice     2233-A   Net 15        A-M         11/22/2020       1,258.50
                                                                         $   1,258.50


11/08/2020   Invoice     2234-A   Net 15        A-M         11/23/2020        360.00
                                                                         $    360.00


11/08/2020   Invoice     2239-A   Net 15        A-M         11/23/2020        398.00
                                                                         $    398.00


11/08/2020   Invoice     2240-A   Net 30        A-M         12/08/2020        528.00
                                                                         $    528.00


08/01/2020   Invoice     2042-A   Net 15        A-M         08/16/2020       1,737.50
                                                                         $   1,737.50


11/08/2020   Invoice     2244-A   Net 15        A-M         11/23/2020        400.00
                                                                         $    400.00




    Case 3:20-bk-03561            Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24    Desc Main
                                           Document     Page 13 of 49
11/08/2020   Invoice   2245-A   Net 15           A-M   11/23/2020        100.00
                                                                    $    100.00


11/08/2020   Invoice   2246-A   Net 15           A-M   11/23/2020        561.25
                                                                    $    561.25


06/07/2020   Invoice   2787     Due on receipt   A-M   06/07/2020       2,097.00
                                                                    $   2,097.00


11/08/2020   Invoice   2247-A   Net 15           A-M   11/23/2020        425.00
                                                                    $    425.00


11/08/2020   Invoice   2248-A   Net 15           A-M   11/23/2020        180.00
                                                                    $    180.00


11/08/2020   Invoice   2249-A   Net 15           A-M   11/23/2020        425.00
                                                                    $    425.00


11/08/2020   Invoice   2250-A   Net 15           A-M   11/23/2020        717.50
                                                                    $    717.50


11/08/2020   Invoice   2251-A   Net 15           A-M   11/23/2020        280.00
                                                                    $    280.00


08/02/2020   Invoice   2048-A   Net 15           A-M   08/17/2020         80.00
08/24/2020   Invoice   2122-A   Net 15           A-M   09/08/2020        160.00
09/27/2020   Invoice   2187-A   Net 15           A-M   10/12/2020        644.50
11/08/2020   Invoice   2253-A   Net 15           A-M   11/23/2020        200.00
                                                                    $   1,084.50


08/24/2020   Invoice   2130-A   Net 15           A-M   09/08/2020        160.00
09/27/2020   Invoice   2194-A   Net 15           A-M   10/12/2020        265.00
                                                                    $    425.00


11/08/2020   Invoice   2254-A   Net 15           A-M   11/23/2020       1,800.00
                                                                    $   1,800.00


11/08/2020   Invoice   2255-A   Net 15           A-M   11/23/2020        655.00
                                                                    $    655.00


11/08/2020   Invoice   2256-A   Net 15           A-M   11/23/2020        920.00
                                                                    $    920.00


11/08/2020   Invoice   2257-A   Net 15           A-M   11/23/2020       1,458.75
                                                                    $   1,458.75


11/08/2020   Invoice   2258-A   Net 15           A-M   11/23/2020        263.00



    Case 3:20-bk-03561          Doc 25     Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                          Document     Page 14 of 49
                                                                   $     263.00


08/01/2020   Invoice   2026-A   Net 15        A-M     08/16/2020         375.00
11/08/2020   Invoice   2259-A   Net 15        A-M     11/23/2020        1,065.00
                                                                   $    1,440.00


09/27/2020   Invoice   2211-A   Net 15        A-M     10/12/2020         405.50
11/08/2020   Invoice   2262-A   Net 15        A-M     11/23/2020         902.00
                                                                   $    1,307.50


09/27/2020   Invoice   2207-A   Net 15        A-M     10/12/2020         290.00
11/08/2020   Invoice   2263-A   Net 15        A-M     11/23/2020         416.00
                                                                   $     706.00


08/20/2020   Payment   3858                   A-M     08/20/2020         -433.61
                                                                   -$    433.61


04/08/2019   Invoice   1555     Net 15        A-M     04/23/2019         379.00
12/16/2019   Invoice   2542     Net 15        A-M     12/31/2019          80.00
06/14/2020   Invoice   2839     Net 15        A-M     06/29/2020          40.00
                                                                   $     499.00


11/08/2020   Invoice   2265-A   Net 15        A-M     11/23/2020         975.00
                                                                   $     975.00


11/08/2020   Invoice   2266-A   Net 15        A-M     11/23/2020         875.00
                                                                   $     875.00


09/27/2020   Invoice   2186-A   Net 15        A-M     10/12/2020         325.00
11/08/2020   Invoice   2267-A   Net 15        A-M     11/23/2020         260.00
                                                                   $     585.00


11/08/2020   Invoice   2268-A   Net 15        A-M     11/23/2020         680.00
                                                                   $     680.00


11/08/2020   Invoice   2269-A   Net 15        A-M     11/23/2020         520.00
                                                                   $     520.00


08/02/2020   Invoice   2065-A   Net 15        A-M     08/17/2020         438.75
11/08/2020   Invoice   2270-A   Net 15        A-M     11/23/2020         438.75
                                                                   $     877.50


11/08/2020   Invoice   2271-A   Net 15        A-M     11/23/2020        1,100.00
                                                                   $    1,100.00


11/08/2020   Invoice   2272-A   Net 15        A-M     11/23/2020         490.00
                                                                   $     490.00



    Case 3:20-bk-03561          Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                         Document     Page 15 of 49
11/08/2020   Invoice   2274-A   Net 15        A-M     11/23/2020        1,065.00
                                                                   $    1,065.00


11/08/2020   Invoice   2275-A   Net 15        A-M     11/23/2020         378.50
                                                                   $     378.50


06/14/2020   Invoice   2837     Net 15        A-M     06/29/2020         305.00
                                                                   $     305.00


11/08/2020   Invoice   2277-A   Net 15        A-M     11/23/2020         765.00
                                                                   $     765.00


09/27/2020   Invoice   2204-A   Net 15        A-M     10/12/2020         140.00
11/08/2020   Invoice   2279-A   Net 15        A-M     11/23/2020         140.00
                                                                   $     280.00
                                                                   $   32,180.14




    Case 3:20-bk-03561          Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                         Document     Page 16 of 49
                               150ThirdAvenueSouth
                                                                                    www.pnfp.com
                               Suite900
                               Nashville,TN37201                                  Phone800Ͳ264Ͳ3613

                                                                                    Account
RETURNSERVICEREQUESTED                                                            LivingscapesLLC
                                                                                    XXXXXXXX1236




                             LivingscapesLLC
                             DebtorInPossession
                             148StonecrestDrive
                             Nashville,TN372095236




StatementofAccount                                                                                     Horizon75


 Balance10/01/20                    Summary
 $95,011.86
                                           Credits          + $56,093.27
 Balance11/01/20                    Interest         + $.00
 $54,460.99                         Debits           Ͳ $96,644.14

 CreditTransactions
 Deposits
 10/01       INTUITPYMTSOLNDEPOSIT524771992494446           1,969.00
             9215986202LIVINGSCAPESINC
 10/02       INTUITPYMTSOLNDEPOSIT524771992494446           2,047.50
             9215986202LIVINGSCAPESINC
 10/05       INTUITPYMTSOLNDEPOSIT524771992494446            250.00
             9215986202LIVINGSCAPESINC
 10/05       INTUITPYMTSOLNDEPOSIT524771992494446            322.50
             9215986202LIVINGSCAPESINC
 10/05       RegularDeposit                                     3,358.50
 10/06       4225ASHLANDCITYHWNASHVILLENURSE                 442.46
             615Ͳ2443478TN092920Card#2282
 10/06       INTUITPYMTSOLNDEPOSIT524771992494446           1,080.00
             9215986202LIVINGSCAPESINC
 10/07       depositintowrongacctperJamesLivingston       20,181.83
 10/08       INTUITPYMTSOLNDEPOSIT524771992494446            263.00
             9215986202LIVINGSCAPESINC
 10/09       INTUITPYMTSOLNDEPOSIT524771992494446            478.00
             9215986202LIVINGSCAPESINC
 10/14       INTUITPYMTSOLNDEPOSIT524771992494446           1,430.00
             9215986202LIVINGSCAPESINC




                                                                                                              Page1of8
Case 3:20-bk-03561         Doc 25     Filed 12/01/20 Entered 12/01/20 16:27:24                    Desc Main
                                     Document     Page 17 of 49
                                                                      Page2of8
Case 3:20-bk-03561   Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24    Desc Main
                              Document     Page 18 of 49
AccountNumber:XXXXXXXX1236


 10/16           INTUITPYMTSOLNDEPOSIT5247719924944469215986202LIVINGSCAPESINC            535.00
 10/19           INTUITPYMTSOLNDEPOSIT5247719924944469215986202LIVINGSCAPESINC            245.00
 10/19           RegularDeposit                                                                 21,900.48
 10/21           RegularDeposit                                                                 1,590.00
 TotalCredits                                                                                      $56,093.27


 DebitTransactions
 OtherDebits
 10/01           2075WFIRSTSTSTECASTALIANSPRIN888Ͳ7465741FL093020Card#2282               4.17
 10/01           1010HINTONRDCASTALIANSPRIN615Ͳ8413724TN093020Card#2282                   119.03
 10/01           845BellRdSQ*GLBFINANCIgosq.comTN093020Card#2282                         175.00
 10/01           845BellRdSQ*GLBFINANCIgosq.comTN093020Card#2282                         350.00
 10/01           600OLDHICKORYBLVDICKENSTURFANNASHVILLETN092920Card#2282                359.87
 10/01           OLBTransferfrom*236to*655payroll                                          16,766.00
 10/01           INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC           15.30
 10/02           WALGREENSSTORENASHVILLETN100120522103Card#2282                              49.64
 10/02           6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN093020Card#2282                64.32
 10/02           1700ThirdAveNL2G*METROWATER615Ͳ862Ͳ4697TN100120Card#2282                208.33
 10/02           1883LewisburgPikeSQ*M&MLAWNCFranklinTN100120Card#2282                 640.00
 10/02           117BARROWSTREETVENMO8558124430NY100120Card#2282                           772.50
 10/02           INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC           18.58
 10/05           OneAppleParkWayAPPLE.COM/BILL866Ͳ712Ͳ7753CA100320Card#2282                 .99
 10/05           OneAppleParkWayAPPLE.COM/BILL866Ͳ712Ͳ7753CA100320Card#2282                9.84
 10/05           440TERRYAVENAMAZON.COM*MK4FAMZN.COM/BILLWA100420Card#2282                10.67
 10/05           440TerryAveNAMZNMktpUS*MKAmzn.com/billWA100420Card#2282                19.65
 10/05           440TERRYAVENAMAZON.COM*MK9SAMZN.COM/BILLWA100420Card#2282                56.36
 10/05           DSWNASHV6722CHARLOTNASHVILLETN100320100310210235Card#2282                 71.00
 10/05           7281CENTENNIALBLVRELADYNEMIDSO6153507050TN100220Card#2282             1,909.77
 10/05           INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC            2.50
 10/05           INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC            3.23
 10/05           PENNNATIONALINRECURPMTS8000271667C230961349LIVINGSTONJAMES         108.78
 10/06           440TERRYAVENAMAZON.COM*MK2TAMZN.COM/BILLWA100520Card#2282                10.42
 10/06           INGLEWOODMUFFLENASHVILLETN100620002082Card#2282                             327.75
 10/06           INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC           10.80
 10/07           6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN100520Card#2282                15.68
 10/07           628OLDHICKORYBLVIN*STONETREEM615Ͳ6462208TN100620Card#2282              33.07
 10/07           6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN100520Card#2282                68.80
 10/07           4474CLEECESFERRYRDGRASSROOTSSODNASHVILLETN100620Card#2282               179.20
 10/07           2974BSIDCODRCOMMERCIALLAWNNASHVILLETN100520Card#2282                  1,495.00
 10/07           VENMOPAYMENT3264681992SJAMESLIVINGSTON                       1,695.00
 10/08           WALGREENSSTORENASHVILLETN100720521203Card#2282                               7.52
 10/08           628OLDHICKORYBLVIN*STONETREEM615Ͳ6462208TN100720Card#2282              122.40
 10/08           OLBTransferfrom*236to*655payroll                                          10,500.00




                                                                                                           Page3of8
Case 3:20-bk-03561              Doc 25     Filed 12/01/20 Entered 12/01/20 16:27:24          Desc Main
                                          Document     Page 19 of 49
AccountNumber:XXXXXXXX1236


 10/08      INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC                2.63
 10/09      440TerryAveNAMZNMktpUS*MKAmzn.com/billWA100920Card#2282                    14.19
 10/09      6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN100720Card#2282                    43.84
 10/09      INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC                4.78
 10/13      1210SPARTAPIKEPHILLIPS66ͲULEBANONTN101120Card#2282                         10.00
 10/13      6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN100820Card#2282                    38.24
 10/13      440TerryAveNAmazon.com*MK69Amzn.com/billWA101120Card#2282                    65.99
 10/13      O'REILLYAUTOPNASHVILLETN101020028444540645Card#2282                            76.58
 10/13      440TERRYAVENAMAZON.COM*MK10AMZN.COM/BILLWA101220Card#2282                    170.19
 10/13      7665HIGHWAY70SOUTHTHEHOMEDEPOTNASHVILLETN100920Card#2282                   252.99
 10/13      147BearCreekFARMBUREAUHEA877Ͳ874Ͳ8323TN101020Card#2282                      262.75
 10/13      3777NOLENSVILLERDNASHVILLEZOO,6158331534TN101020Card#2282                    347.00
 10/13      PIEDMONTSpeedpayͲ9102995210SLIVINGSCAPESLLC                          207.87
 10/14      IN&OUTMARKETNOLENSVILLETN101420028870764550Card#2282                          20.15
 10/14      440TERRYAVENAMAZON.COM*MK1QAMZN.COM/BILLWA101320Card#2282                    55.04
 10/14      810DSWDriveDSW.866Ͳ3797463OH101320Card#2282                                   98.31
 10/14      7665HWY70SOUTHTHEHOMEDEPOTNASHVILLETN101220Card#2282                       117.99
 10/14      7281CENTENNIALBLVRELADYNEMIDSO6153507050TN101320Card#2282                 2,023.79
 10/14      INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC               10.00
 10/15      ATMWithdrawalCONCORDGENEͲ481562BRENTWOODTN101420028800001155Card#2282         203.50
 10/15      THEUPSSTORE#278573NASHVILLETN101520023801Card#2282                           10.00
 10/15      4225ASHLANDCITYHWNASHVILLENURSE615Ͳ2443478TN101420Card#2282                 33.87
 10/15      6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN101320Card#2282                    33.92
 10/15      440TerryAveNAmazon.com*MK9IAmzn.com/billWA101420Card#2282                    46.86
 10/15      7665HIGHWAY70SOUTHTHEHOMEDEPOTNASHVILLETN101320Card#2282                   82.05
 10/15      7665HIGHWAY70SOUTHTHEHOMEDEPOTNASHVILLETN101320Card#2282                   205.12
 10/15      628OLDHICKORYBLVIN*STONETREEM615Ͳ6462208TN101420Card#2282                  947.02
 10/15      OLBTransferfrom*236to*655payroll                                              12,742.50
 10/15      MOBILEMINI80045617511860748362JAMESLIVINGSTON                             113.84
 10/16      440TerryAveNAmazonTips*2T8Amzn.com/billWA101520Card#2282                     5.00
 10/16      SHELLSERVICESNASHVILLETN101520028978563254Card#2282                            30.13
 10/16      INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC                5.35
 10/19      OneAppleParkWayAPPLE.COM/BILL866Ͳ712Ͳ7753CA101620Card#2282                   10.94
 10/19      SHELLSERVICESNASHVILLETN101620029008725149Card#2282                            41.41
 10/19      7679Ͳ7799YoungerCrSQ*IRISCITYGPrimmSpringsTN101720Card#2282               100.00
 10/19      7665HWY70SOUTHTHEHOMEDEPOTNASHVILLETN101520Card#2282                       178.24
 10/19      INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC                2.45
 10/20      60051STAVENTennesseeContr615Ͳ292Ͳ2989TN101920Card#2282                      10.92
 10/20      OneAppleParkWayAPPLE.COM/BILL866Ͳ712Ͳ7753CA101920Card#2282                   25.12
 10/20      OneAppleParkWayAPPLE.COM/BILL866Ͳ712Ͳ7753CA102020Card#2282                   25.12
 10/20      MOBILEMINI80045617511860748362JAMESLIVINGSTON                             153.67
 10/21      313MapleStreetJOH*JSCHEEPERS860Ͳ567Ͳ0838CT102020Card#2282                    323.44
 10/21      OLBTransferfrom*236to*655payroll                                              9,300.00
 10/22      292CRIPPSLNEVINSMILLNURSSMITHVILLETN102120Card#2282                         430.00




                                                                                                         Page4of8
Case 3:20-bk-03561         Doc 25     Filed 12/01/20 Entered 12/01/20 16:27:24              Desc Main
                                     Document     Page 20 of 49
AccountNumber:XXXXXXXX1236


 10/22          MOBILEMINI80045617511860748362JAMESLIVINGSTON                              143.42
 10/23          OneAppleParkWayAPPLE.COM/BILL866Ͳ712Ͳ7753CA102320Card#2282                     9.84
 10/23          BP#6631451ROCKLEWISBURGTN102320029742084152Card#2282                              12.42
 10/23          SHELLSERVICESNASHVILLETN102220029643808855Card#2282                             19.88
 10/23          LOVESTRAVELSNASHVILLETN102320029710211773Card#2282                              20.03
 10/23          7ͲELEVEN41069NASHVILLETN102320029730597837Card#2282                              55.10
 10/23          4225ASHLANDCITYHWNASHVILLENURSE615Ͳ2443478TN102220Card#2282                  307.27
 10/26          567LONGHOLLOWPIKECISCO#2GALLATINTN102420Card#2282                            20.02
 10/26          7004CharlottePike4007JNNCHARLONASHVILLETN102320Card#2282                     29.24
 10/26          440TERRYAVENAMZNMKTPUS*2TAMZN.COM/BILLWA102420Card#2282                     32.76
 10/26          440TerryAveNAMZNMktpUS*2TAmzn.com/billWA102620Card#2282                     39.30
 10/26          212WHITEBRIDGEPIKESQ*WBAWINCNASHVILLETN102520Card#2282                      40.54
 10/26          PENNNATIONALINRECURPMTS3100193796C230961349LIVINGSCAPESINC            1,374.35
 10/27          BP#6631451ROCKLEWISBURGTN102620030042081976Card#2282                              14.25
 10/27          440TerryAveNAMZNMktpUS*2TAmzn.com/billWA102720Card#2282                     24.85
 10/28          ATMWithdrawalPAR4Ͳ477589MANCHESTERTN102820030200001677Card#2282         22.99
 10/28          SHELLSERVICESCOLUMBIATN102820030294834180Card#2282                               4.91
 10/28          BP#1728864TOPSMANCHESTERTN102820030281749244Card#2282                            11.27
 10/28          BP#1728864TOPSMANCHESTERTN102820030281740234Card#2282                            59.67
 10/28          440TerryAveNAMZNMktpUS*2TAmzn.com/billWA102720Card#2282                     68.11
 10/28          60051STAVENTennesseeContr615Ͳ292Ͳ2989TN102720Card#2282                       76.45
 10/29          4225ASHLANDCITYHWNASHVILLENURSE615Ͳ2443478TN102820Card#2282                  442.46
 10/29          400WestPoplarSt.SQ*PULASKILUMPulaskiTN102720Card#2282                       612.24
 10/30          SHELLSERVICESNASHVILLETN102920030378564268Card#2282                             20.02
 10/30          OLBTransferfrom*236to*655Transfer                                              10,000.00
 10/30          ServiceCharge                                                                         15.50

 Checks
 10/08          Check912                                                                                    200.00
 10/14          Check913                                                                                  2,000.00
 10/16          Check914                                                                                  6,210.00
 10/19          Check915                                                                                    820.00
 10/19          Check916                                                                                    712.50
 10/14          Check918*                                                                                   590.28
 10/19          Check919                                                                                  1,017.50
 10/30          Check920                                                                                    250.00
 10/14          Check921                                                                                  2,355.00
 10/29          Check922                                                                                    325.00
 10/27          Check923                                                                                    665.00
 10/22          Check924                                                                                    418.00
 10/29          Check925                                                                                  2,520.00
 TotalDebits                                                                                           $96,644.14
(*)Indicatesgapinchecknumbersequenece




                                                                                                              Page5of8
Case 3:20-bk-03561               Doc 25        Filed 12/01/20 Entered 12/01/20 16:27:24          Desc Main
                                              Document     Page 21 of 49
AccountNumber:XXXXXXXX1236



AverageBalanceThisStatement                       $74,994.39   AnnualPercentageYieldEarned               .00%

InterestEarnedThisPeriod                                $.00   DaysinPeriod                                 32

InterestPaidYeartoDate                                 $.00   InterestPaid                                $.00



 DAILYBALANCEINFORMATION
 10/01                           79,191.49   10/13                87,506.43       10/22                  71,554.46
 10/02                           79,485.62   10/14                81,665.87       10/23                  71,129.92
 10/05                           81,223.83   10/15                67,247.19       10/26                  69,593.71
 10/06                           82,397.32   10/16                61,531.71       10/27                  68,889.61
 10/07                           99,092.40   10/19                80,794.15       10/28                  68,646.21
 10/08                           88,522.85   10/20                80,579.32       10/29                  64,746.51
 10/09                           88,938.04   10/21                72,545.88       10/30                  54,460.99




                                                                                                            Page6of8
Case 3:20-bk-03561            Doc 25      Filed 12/01/20 Entered 12/01/20 16:27:24                 Desc Main
                                         Document     Page 22 of 49
AccountNumber:XXXXXXXX1236                                           Date                  10/30/20
                                                                       PrimaryAcctNo.      XXXXXXXX1236




         #0             10/05/2020          $3,358.50    #0          10/19/2020           $21,900.48




         #0             10/21/2020          $1,590.00    #912        10/08/2020             $200.00




         #913           10/14/2020          $2,000.00    #914        10/16/2020            $6,210.00




         #915           10/19/2020           $820.00     #916        10/19/2020             $712.50




         #918           10/14/2020           $590.28     #919        10/19/2020            $1,017.50




         #920           10/30/2020           $250.00     #921        10/14/2020            $2,355.00
                                                                                                   Page7of8
     Case 3:20-bk-03561        Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24     Desc Main
                                        Document     Page 23 of 49
AccountNumber:XXXXXXXX1236                                           Date                10/30/20
                                                                       PrimaryAcctNo.    XXXXXXXX1236




         #922           10/29/2020           $325.00     #923        10/27/2020            $665.00




         #924           10/22/2020           $418.00     #925        10/29/2020           $2,520.00




                                                                                                  Page8of8
     Case 3:20-bk-03561        Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24     Desc Main
                                        Document     Page 24 of 49
                       Livingscapes Receipts Exhibit C
   Date         Type          No.               Memo         Total
10/20/2020   Payment      4869        Check - Customer         375.00
10/20/2020   Payment      6612        Check - Customer       1,215.00
10/16/2020   Payment                  ACH - Customer           245.00
10/15/2020   Payment                  ACH - Customer           535.00
10/15/2020   Payment      1183        Check - Customer       3,275.00
10/15/2020   Payment      2665        Check - Customer       2,250.00
10/15/2020   Payment      4966        Check - Customer       1,484.75
10/15/2020   Payment      6725        Check - Customer         915.00
10/15/2020   Payment      1755        Check - Customer         695.00
10/15/2020   Payment      7565        Check - Customer         445.00
10/15/2020   Payment      1561        Check - Customer         425.00
10/15/2020   Payment      3364        Check - Customer         406.25
10/15/2020   Payment      5628        Check - Customer         300.00
10/12/2020   Payment                  ACH - Customer         1,430.00
10/08/2020   Payment                  ACH - Customer           478.00
10/07/2020   Payment                  ACH - Customer           263.00
10/05/2020   Payment                  ACH - Customer           260.00
10/05/2020   Payment      1011        Check - Customer      12,248.33
10/05/2020   Payment      0779        Check - Customer       2,158.50
10/05/2020   Payment      9709        Check - Customer       1,025.00
10/05/2020   Payment      1626        Check - Customer         800.00
10/05/2020   Payment      5684        Check - Customer         770.00
10/05/2020   Payment      3323        Check - Customer         713.75
10/05/2020   Payment      9359        Check - Customer         675.00
10/05/2020   Payment      5427        Check - Customer         521.25
10/05/2020   Payment      8862        Check - Customer         500.00
10/05/2020   Payment      9690        Check - Customer         490.00
10/05/2020   Payment      4009        Check - Customer         280.00
10/05/2020   Payment                  ACH - Customer           520.00
10/05/2020   Payment                  ACH - Customer           300.00
10/04/2020   Payment                  ACH - Customer           250.00
10/03/2020   Payment                  ACH - Customer           225.00
10/02/2020   Payment                  ACH - Customer            97.50
10/01/2020   Payment                  ACH - Customer           418.75
10/01/2020   Payment                  ACH - Customer           438.75
10/01/2020   Payment                  ACH - Customer         1,190.00




   Case 3:20-bk-03561               Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                             Document     Page 25 of 49
                       Livingscapes Expenses Exhibit D
   Date         Type         No.        Payee       Category        Memo      Total
                                                   Materials &   Check 920
10/30/2020   Check     920           Eller Trees   Supplies      Check
                                                                 190AWWV        250.00
                                                               LIVINGS
                                                               PAYROLL
                                                               190AWWV
                                                               190AWWV
                                                               LIVINGS
                                                               PAYROLL
                                                               190AWWV
                                                   Wages       1474773861
                                                   (Hourly) -  LIVINGSCA
10/30/2020   Expense                               Regular Pay PES
                                                               190AWWV           79.50
                                                               LIVINGS
                                                               PAYROLL
                                                               190AWWV
                                                               190AWWV
                                                               LIVINGS
                                                               PAYROLL
                                                               190AWWV
                                                   Wages       1474773861
                                                   (Hourly) -  LIVINGSCA
10/30/2020   Expense                               Regular Pay PES
                                                               190AWWV        1,779.93
                                                               LIVINGS
                                                               PAYROLL
                                                               190AWWV
                                                               190AWWV
                                                               LIVINGS
                                                               PAYROLL
                                                               190AWWV
                                                   Wages       1474773861
                                                   (Hourly) -  LIVINGSCA
10/30/2020   Expense                               Regular Pay PES
                                                               SHELL          2,912.33
                                                                 SERVICE S
                                                                 NASHVILLE
                                                                 TN 10
                                                                 SHELL
                                                                 SERVICE S
                                                                 NASHVILLE
                                                                 TN 102920
                                                                 0303785642
                                                                 68
10/30/2020   Expense                               Fuel          Card#2282       20.02
                                                   Bank
                                                   Charges &     Service
10/30/2020   Expense                               Fees          Charge          15.50
                                     Trivett's     Materials &   Check 925
10/29/2020   Check     925           Nursery       Supplies      Check
                                                                 4225         2,520.00
                                                                 ASHLAND
                                                                 CITY HW
                                                                 NASHVILLE
                                                                 4225
                                                                 ASHLAND
                                                                 CITY HW
                                                                 NASHVILLE
                                                                 NURSE 615-
                                                                 2443478 TN
                                     NASHVILLE Materials &       102820
10/29/2020   Expense                 NURSERY Supplies            Card#2282      442.46




   Case 3:20-bk-03561              Doc 25     Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                             Document     Page 26 of 49
                                                    400 West
                                                    Poplar St.
                                                    SQ
                                                    *PULASKI
                                                    400 West
                                                    Poplar St.
                                                    SQ
                                                    *PULASKI
                               PULASKI              LUM Pulaski
                               LUMBER   Materials & TN 102720
10/29/2020   Expense           CO       Supplies    Card#2282     612.24
                               US       Attorneys & Check 922
10/29/2020   Check     922     TRUSTEES Legal Fees Check
                                                    440 Terry     325.00
                                                    Ave N
                                                    AMZN Mktp
                                                    US*2T 440
                                                    Terry Ave N
                                                    AMZN Mktp
                                                    US*2T
                                                    Amzn.combi
                                                    ll WA
                                                    102720
10/28/2020   Expense                     Tools      Card#2282
                                                    SHELL          68.11
                                                    SERVICE S
                                                    COLUMBIA
                                                    TN 102
                                                    SHELL
                                                    SERVICE S
                                                    COLUMBIA
                                                    TN 102820
                                                    0302948341
                                                    80
10/28/2020   Expense                     Fuel       Card#2282
                                                    BP#172886       4.91
                                                    4TOP S
                                                    MANCHEST
                                                    ER TN 1
                                                    BP#172886
                                                    4TOP S
                                                    MANCHEST
                                                    ER TN
                                                    102820
                                                    0302817492
                                                    44
10/28/2020   Expense                     Fuel       Card#2282
                                                    BP#172886      11.27
                                                    4TOP S
                                                    MANCHEST
                                                    ER TN 1
                                                    BP#172886
                                                    4TOP S
                                                    MANCHEST
                                                    ER TN
                                                    102820
                                                    0302817402
                                                    34
10/28/2020   Expense                     Fuel       Card#2282      59.67




   Case 3:20-bk-03561        Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                      Document     Page 27 of 49
                                                          ATM
                                                          Withdrawal
                                                          PAR4 -
                                                          477589
                                                          MAN ATM
                                                          Withdrawal
                                                          PAR4 -
                                                          477589
                                                          MANCHEST
                                                          ER TN
                                                          102820
                                                          0302000016
                                            Materials &   77
10/28/2020   Expense                        Supplies      Card#2282       22.99
                                                          600 51ST
                                                          AVE N
                                                          Tennessee
                                                          Contr 600
                                                          51ST AVE N
                                                          Tennessee
                                                          Contr 615-
                                 TN                       292-2989
                                 CONTRACT                 TN 102720
10/28/2020   Expense             OR        Tools          Card#2282       76.45
                                 Donnie    Materials &    Check 923
10/27/2020   Check     923       Christian Supplies       Check
                                                          440 Terry      665.00
                                                          Ave N
                                                          AMZN Mktp
                                                          US*2T 440
                                                          Terry Ave N
                                                          AMZN Mktp
                                                          US*2T
                                                          Amzn.combi
                                                          ll WA
                                                          102720
10/27/2020   Expense                        Tools         Card#2282
                                                          BP#663145       24.85
                                                          1ROCK
                                                          LEWISBUR
                                                          G TN 102
                                                          BP#663145
                                                          1ROCK
                                                          LEWISBUR
                                                          G TN
                                                          102620
                                                          0300420819
                                                          76
10/27/2020   Expense                       Fuel           Card#2282       14.25
                                 TIMBERLIN
                                 E TREE                   Check
                                 LAWN                     20064
10/27/2020   Check     20064     CARE      Contractors    Check         3,751.00
                                           Wages          Check
                                           (Hourly) -     20075
10/27/2020   Check     20075               Regular Pay    Check          757.57
                                           Wages          Check
                                           (Hourly) -     20074
10/27/2020   Check     20074               Regular Pay    Check          750.18
                                           Wages          Check
                                           (Hourly) -     20073
10/27/2020   Check     20073               Regular Pay    Check          773.30
                                           Wages          Check
                                           (Hourly) -     20071
10/26/2020   Check     20071               Regular Pay    Check          675.63




   Case 3:20-bk-03561          Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                        Document     Page 28 of 49
                                                 440 TERRY
                                                 AVE N
                                                 AMZN
                                                 MKTP
                                                 US*2T 440
                                                 TERRY AVE
                                                 N AMZN
                                                 MKTP
                                                 US*2T
                                                 AMZN.COM
                                                 BILL WA
                                                 102420
10/26/2020   Expense                 Tools       Card#2282
                                                 440 Terry       32.76
                                                 Ave N
                                                 AMZN Mktp
                                                 US*2T 440
                                                 Terry Ave N
                                                 AMZN Mktp
                                                 US*2T
                                                 Amzn.combi
                                                 ll WA
                                                 102620
10/26/2020   Expense                 Tools       Card#2282
                                                 PENN            39.30
                                                 NATIONAL
                                                 IN RECUR
                                                 PMTS 310
                                                 PENN
                                                 NATIONAL
                                                 IN RECUR
                                                 PMTS
                                                 3100193796
                                     General     C230961349
                                     Liability   LIVINGSCA
10/26/2020   Expense                 Insurance   PES  INC
                                                 567 LONG      1,374.35
                                                 HOLLOW
                                                 PIKE
                                                 CISCO #2 G
                                                 567 LONG
                                                 HOLLOW
                                                 PIKE
                                                 CISCO #2
                                                 GALLATIN
                                     Office      TN 102420
10/26/2020   Expense                 Expenses    Card#2282
                                                 7004            20.02
                                                 Charlotte
                                                 Pike 4007
                                                 JNN CH
                                                 7004
                                                 Charlotte
                                                 Pike 4007
                                                 JNN
                                                 CHARLO
                                    Meals -      NASHVILLE
                          JIM'N     Officers     TN 102320
10/26/2020   Expense      NICKS BBQ Only         Card#2282       29.24




   Case 3:20-bk-03561   Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                 Document     Page 29 of 49
                                                       212 WHITE
                                                       BRIDGE
                                                       PIKE SQ
                                                       *WBAW 212
                                                       WHITE
                                                       BRIDGE
                                                       PIKE SQ
                                                       *WBAW INC
                                                       NASHVILLE
                                                       TN 102520
10/26/2020   Expense                       Fuel        Card#2282      40.54
                                           Wages       Check
                                           (Hourly) -  20072
10/26/2020   Check     20072               Regular Pay Check         771.82
                                           Wages       Check
                                           (Hourly) -  20070
10/23/2020   Check     20070               Regular Pay Check
                                                       190AWWV       665.75
                                                       LIVINGS
                                                       PAYROLL
                                                       190AWWV
                                                       190AWWV
                                                       LIVINGS
                                                       PAYROLL
                                                       190AWWV
                                           Wages       1474773861
                                           (Hourly) -  LIVINGSCA
10/23/2020   Expense                       Regular Pay PES
                                                       190AWWV        79.50
                                                       LIVINGS
                                                       PAYROLL
                                                       190AWWV
                                                       190AWWV
                                                       LIVINGS
                                                       PAYROLL
                                                       190AWWV
                                           Wages       1474773861
                                           (Hourly) -  LIVINGSCA
10/23/2020   Expense                       Regular Pay PES
                                                       190AWWV      1,795.52
                                                       LIVINGS
                                                       PAYROLL
                                                       190AWWV
                                                       190AWWV
                                                       LIVINGS
                                                       PAYROLL
                                                       190AWWV
                                           Wages       1474773861
                                           (Hourly) -  LIVINGSCA
10/23/2020   Expense                       Regular Pay PES
                                                       SHELL        3,020.41
                                                      SERVICE S
                                                      NASHVILLE
                                                      TN 10
                                                      SHELL
                                                      SERVICE S
                                                      NASHVILLE
                                                      TN 102220
                                                      0296438088
                                                      55
10/23/2020   Expense                       Fuel       Card#2282       19.88




   Case 3:20-bk-03561          Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                        Document     Page 30 of 49
                                                         LOVES
                                                         TRAVEL S
                                                         NASHVILLE
                                                         TN 102
                                                         LOVES
                                                         TRAVEL S
                                                         NASHVILLE
                                                         TN 102320
                                                         0297102117
                                                         73
10/23/2020   Expense                       Fuel          Card#2282
                                                         BP#663145     20.03
                                                         1ROCK
                                                         LEWISBUR
                                                         G TN 102
                                                         BP#663145
                                                         1ROCK
                                                         LEWISBUR
                                                         G TN
                                                         102320
                                                         0297420841
                                                         52
10/23/2020   Expense                       Fuel          Card#2282
                                                         4225          12.42
                                                         ASHLAND
                                                         CITY HW
                                                         NASHVILLE
                                                         4225
                                                         ASHLAND
                                                         CITY HW
                                                         NASHVILLE
                                                         NURSE 615-
                                                         2443478 TN
                               NASHVILLE Materials &     102220
10/23/2020   Expense           NURSERY Supplies          Card#2282
                                                         One Apple    307.27
                                                         Park Way
                                                         APPLE.CO
                                                         MBIL One
                                                         Apple Park
                                                         Way
                                                         APPLE.CO
                                                         MBILL 866-
                                                         712-7753
                                                         CA 102320
10/23/2020   Expense                       Cell Phone    Card#2282
                                                         7-ELEVEN       9.84
                                                         41069
                                                         NASHVILLE
                                                         TN 102 7-
                                                         ELEVEN
                                                         41069
                                                         NASHVILLE
                                                         TN 102320
                                                         0297305978
                                                         37
10/23/2020   Expense                       Fuel          Card#2282     55.10
                               Trivett's   Materials &   Check 924
10/22/2020   Check     924     Nursery     Supplies      Check        418.00




   Case 3:20-bk-03561        Doc 25     Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                       Document     Page 31 of 49
                                                           MOBILE
                                                           MINI
                                                           8004561751
                                                           18607483
                                                           MOBILE
                                                           MINI
                                                           8004561751
                                                           1860748362
                                             Rent &        JAMES
                                             Lease         LIVINGSTO
10/22/2020   Expense                         (Buildings)   N
                                                           292 CRIPPS   143.42
                                                           LN EVINS
                                                           MILL NURS
                                                           S 292
                                                           CRIPPS LN
                                                           EVINS MILL
                                                           NURS
                                                           SMITHVILL
                                                           E TN
                                 EVINS MILL Materials &    102120
10/22/2020   Expense             NURSERY Supplies          Card#2282
                                                           313 Maple    430.00
                                                         Street
                                                         JOH*J
                                                         SCHEEPER
                                                         313 Maple
                                                         Street
                                                         JOH*J
                                                         SCHEEPER
                                                         S 860-567-
                                                         0838 CT
                                             Materials & 102020
10/21/2020   Expense                         Supplies    Card#2282      323.44
                                             Wages       Check
                                             (Hourly) -  20068
10/20/2020   Check     20068                 Regular Pay Check
                                                         MOBILE         719.73
                                                           MINI
                                                           8004561751
                                                           18607483
                                                           MOBILE
                                                           MINI
                                                           8004561751
                                                           1860748362
                                             Rent &        JAMES
                                             Lease         LIVINGSTO
10/20/2020   Expense                         (Buildings)   N            153.67
                                                           600 51ST
                                                           AVE N
                                                           Tennessee
                                                           Contr 600
                                                           51ST AVE N
                                                           Tennessee
                                                           Contr 615-
                                 TN                        292-2989
                                 CONTRACT                  TN 101920
10/20/2020   Expense             OR       Tools            Card#2282     10.92




   Case 3:20-bk-03561          Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                        Document     Page 32 of 49
                                                           One Apple
                                                           Park Way
                                                           APPLE.CO
                                                           MBIL One
                                                           Apple Park
                                                           Way
                                                           APPLE.CO
                                                           MBILL 866-
                                                           712-7753
                                                           CA 102020
10/20/2020   Expense                         Cell Phone    Card#2282
                                                           One Apple      25.12
                                                         Park Way
                                                         APPLE.CO
                                                         MBIL One
                                                         Apple Park
                                                         Way
                                                         APPLE.CO
                                                         MBILL 866-
                                                         712-7753
                                                         CA 101920
10/20/2020   Expense                         Cell Phone Card#2282         25.12
                                             Wages       Check
                                             (Hourly) -  20069
10/20/2020   Check     20069                 Regular Pay Check           778.41
                                             Wages       Check
                                             (Hourly) -  20067
10/20/2020   Check     20067                 Regular Pay Check           740.11
                                 STEVE
                                 MARTIN      Materials &   Check 919
10/19/2020   Check     919       NURSERY     Supplies      Check
                                                           SHELL        1,017.50
                                                           SERVICE S
                                                           NASHVILLE
                                                           TN 10
                                                           SHELL
                                                           SERVICE S
                                                           NASHVILLE
                                                           TN 101620
                                                           0290087251
                                                           49
10/19/2020   Expense                         Fuel          Card#2282
                                                           7665 HWY       41.41
                                                           70 SOUTH
                                                           THE HOME
                                                           DEPO 7665
                                                           HWY 70
                                                           SOUTH
                                                           THE HOME
                                                           DEPOT
                                                           NASHVILLE
                                 HOME        Materials &   TN 101520
10/19/2020   Expense             DEPOT       Supplies      Card#2282
                                                           7679-7799     178.24
                                                           Younger Cr
                                                           SQ *IRIS C
                                                           7679-7799
                                                           Younger Cr
                                                           SQ *IRIS
                                                           CITY G
                                                           Primm
                                                           Springs TN
                                 IRIS CITY   Materials &   101720
10/19/2020   Expense             GARDENS     Supplies      Card#2282     100.00




   Case 3:20-bk-03561          Doc 25     Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                         Document     Page 33 of 49
                                                         One Apple
                                                         Park Way
                                                         APPLE.CO
                                                         MBIL One
                                                         Apple Park
                                                         Way
                                                         APPLE.CO
                                                         MBILL 866-
                                                         712-7753
                                                         CA 101620
10/19/2020   Expense                         Cell Phone Card#2282       10.94
                                 Odoms       Materials & Check 915
10/19/2020   Check     915       Nursery     Supplies    Check         820.00
                                 Trivett's   Materials & Check 916
10/19/2020   Check     916       Nursery     Supplies    Check         712.50
                                             Wages       Check
                                             (Hourly) -  20066
10/19/2020   Check     20066                 Regular Pay Check         670.78
                                             Wages       Check
                                             (Hourly) -  20065
10/19/2020   Check     20065                 Regular Pay Check         553.35
                                             Wages       Check
                                             (Hourly) -  20063
10/16/2020   Check     20063                 Regular Pay Check
                                                         440 Terry     748.54
                                                        Ave N
                                                        Amazon
                                                        Tips*2T8
                                                        440 Terry
                                                        Ave N
                                                        Amazon
                                                        Tips*2T8
                                                        Amzn.combi
                                                        ll WA
                                                        101520
10/16/2020   Expense                         Tools      Card#2282
                                                        190AWWV          5.00
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                                         190AWWV
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                             Wages       1474773861
                                             (Hourly) -  LIVINGSCA
10/16/2020   Expense                         Regular Pay PES
                                                         190AWWV        81.00
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                                         190AWWV
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                             Wages       1474773861
                                             (Hourly) -  LIVINGSCA
10/16/2020   Expense                         Regular Pay PES          1,718.06




   Case 3:20-bk-03561          Doc 25     Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                         Document     Page 34 of 49
                                                        190AWWV
                                                        LIVINGS
                                                        PAYROLL
                                                        190AWWV
                                                        190AWWV
                                                        LIVINGS
                                                        PAYROLL
                                                        190AWWV
                                            Wages       1474773861
                                            (Hourly) -  LIVINGSCA
10/16/2020   Expense                        Regular Pay PES
                                                        SHELL            2,981.52
                                                          SERVICE S
                                                          NASHVILLE
                                                          TN 10
                                                          SHELL
                                                          SERVICE S
                                                          NASHVILLE
                                                          TN 101520
                                                          0289785632
                                                          54
10/16/2020   Expense                        Fuel          Card#2282        30.13
                                                          System-
                                                          recorded fee
                                                          for
                                                          QuickBooks
                                                          Payments.
                                                          Fee-name:
                                            Bank          DiscountRat
                               QuickBooks   Charges &     eFee, fee-
10/16/2020   Expense           Payments     Fees          type: Daily.      2.45
                               MIdsouth     Materials &   Check 914
10/16/2020   Check     914     Nursery      Supplies      Check          6,210.00
                                                          System-
                                                          recorded fee
                                                          for
                                                          QuickBooks
                                                          Payments.
                                                          Fee-name:
                                          Bank            DiscountRat
                               QuickBooks Charges &       eFee, fee-
10/15/2020   Expense           Payments   Fees            type: Daily.
                                                          440 Terry         5.35
                                                          Ave N
                                                          Amazon.co
                                                          m*MK9I 440
                                                          Terry Ave N
                                                          Amazon.co
                                                          m*MK9I
                                                          Amzn.combi
                                                          ll WA
                                                          101420
10/15/2020   Expense                        Tools         Card#2282
                                                          THE UPS          46.86
                                                          STORE
                                                          #2785 73
                                                          NASHVILL
                                                          THE UPS
                                                          STORE
                                                          #2785 73
                                                          NASHVILLE
                                            Shipping,     TN 101520
                               UPS          Freight &     023801
10/15/2020   Expense           STORE        Delivery      Card#2282        10.00




   Case 3:20-bk-03561        Doc 25     Filed 12/01/20 Entered 12/01/20 16:27:24    Desc Main
                                       Document     Page 35 of 49
                                                   7665
                                                   HIGHWAY
                                                   70 SOUTH
                                                   THE HOME
                                                   7665
                                                   HIGHWAY
                                                   70 SOUTH
                                                   THE HOME
                                                   DEPOT
                                                   NASHVILLE
                          HOME       Materials &   TN 101320
10/15/2020   Expense      DEPOT      Supplies      Card#2282
                                                   7665          82.05
                                                   HIGHWAY
                                                   70 SOUTH
                                                   THE HOME
                                                   7665
                                                   HIGHWAY
                                                   70 SOUTH
                                                   THE HOME
                                                   DEPOT
                                                   NASHVILLE
                          HOME       Materials &   TN 101320
10/15/2020   Expense      DEPOT      Supplies      Card#2282
                                                   MOBILE       205.12
                                                   MINI
                                                   8004561751
                                                   18607483
                                                   MOBILE
                                                   MINI
                                                   8004561751
                                                   1860748362
                                     Rent &        JAMES
                                     Lease         LIVINGSTO
10/15/2020   Expense                 (Buildings)   N
                                                   ATM          113.84
                                                   Withdrawal
                                                   CONCORD
                                                   GENE-481
                                                   ATM
                                                   Withdrawal
                                                   CONCORD
                                                   GENE-
                                                   481562
                                                   BRENTWO
                                                   OD TN
                                                   101420
                                                   0288000011
                                     Materials &   55
10/15/2020   Expense                 Supplies      Card#2282
                                                   628 OLD      203.50
                                                   HICKORY
                                                   BLV IN
                                                   *STONETR
                                                   628 OLD
                                                   HICKORY
                                                   BLV IN
                                                   *STONETR
                                                   EE M 615-
                                                   6462208 TN
                          STONETRE Materials &     101420
10/15/2020   Expense      E MULCH  Supplies        Card#2282    947.02




   Case 3:20-bk-03561   Doc 25     Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                  Document     Page 36 of 49
                                                           4225
                                                           ASHLAND
                                                           CITY HW
                                                           NASHVILLE
                                                           4225
                                                           ASHLAND
                                                           CITY HW
                                                           NASHVILLE
                                                           NURSE 615-
                                                           2443478 TN
                                 NASHVILLE Materials &     101420
10/15/2020   Expense             NURSERY Supplies          Card#2282
                                                           6401          33.87
                                                         CENTENNI
                                                         AL BLV
                                                         LIVING
                                                         EART 6401
                                                         CENTENNI
                                                         AL BLV
                                                         LIVING
                                                         EARTH CE
                                                         NASHVILLE
                                 LIVING      Materials & TN 101320
10/15/2020   Expense             EARTH       Supplies    Card#2282       33.92
                                             Wages       Check
                                             (Hourly) -  20060
10/14/2020   Check     20060                 Regular Pay Check
                                                         440 TERRY      842.96
                                                           AVE N
                                                           AMAZON.C
                                                           OM*MK1Q
                                                           440 TERRY
                                                           AVE N
                                                           AMAZON.C
                                                           OM*MK1Q
                                                           AMZN.COM
                                                           BILL WA
                                                           101320
10/14/2020   Expense                         Tools         Card#2282
                                                           7665 HWY      55.04
                                                           70 SOUTH
                                                           THE HOME
                                                           DEPO 7665
                                                           HWY 70
                                                           SOUTH
                                                           THE HOME
                                                           DEPOT
                                                           NASHVILLE
                                 HOME        Materials &   TN 101220
10/14/2020   Expense             DEPOT       Supplies      Card#2282
                                                           IN & OUT     117.99
                                                           MARKET
                                                           NOLENSVIL
                                                           LE TN IN &
                                                           OUT
                                                           MARKET
                                                           NOLENSVIL
                                                           LE TN
                                                           101420
                                                           0288707645
                                                           50
10/14/2020   Expense                         Fuel          Card#2282     20.15




   Case 3:20-bk-03561          Doc 25      Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                          Document     Page 37 of 49
                                                         810 DSW
                                                         Drive DSW.
                                                         866-
                                                         3797463
                                                         810 DSW
                                                         Drive DSW.
                                                         866-
                                                         3797463 OH
                                              Owners     101320
10/14/2020   Expense                          Drawing    Card#2282
                                                         INTUIT          98.31
                                                         PYMT
                                                         SOLN TRAN
                                                         FEE 52477
                                                         INTUIT
                                                         PYMT
                                                         SOLN TRAN
                                                         FEE
                                                         5247719924
                                                         94446
                                            Bank         9215986202
                                 QuickBooks Charges &    LIVINGSCA
10/14/2020   Expense             Payments   Fees         PES
                                                         7281 INC        10.00
                                                          CENTENNI
                                                          AL BLV
                                                          RELADYNE
                                                          MI 7281
                                                          CENTENNI
                                                          AL BLV
                                                          RELADYNE
                                 RelaDyne                 MID SO
                                 (Mid-State               6153507050
                                 Industrial               TN 101320
10/14/2020   Expense             Supply)      Fuel        Card#2282    2,023.79
                                              Wages       Check
                                              (Hourly) -  20056
10/14/2020   Check     20056                  Regular Pay Check        2,075.00
                                 L & G TURF
                                 MANAGEM Materials & Check 913
10/14/2020   Check     913       ENT        Supplies      Check        2,000.00
                                            Wages
                                            (1099-Misc) -
                                 MAGDALEN Contract        Check 918
10/14/2020   Check     918       A REYES    Labor         Check         590.28
                                 MIdsouth   Materials & Check 921
10/14/2020   Check     921       Nursery    Supplies      Check        2,355.00
                                            Wages         Check
                                            (Hourly) -    20061
10/14/2020   Check     20061                Regular Pay Check           907.64
                                            Wages         Check
                                            (Hourly) -    20049
10/13/2020   Check     20049                Regular Pay Check
                                                          440 Terry     805.84
                                                         Ave N
                                                         Amazon.co
                                                         m*MK69
                                                         440 Terry
                                                         Ave N
                                                         Amazon.co
                                                         m*MK69
                                                         Amzn.combi
                                                         ll WA
                                                         101120
10/13/2020   Expense                          Tools      Card#2282       65.99




   Case 3:20-bk-03561          Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                        Document     Page 38 of 49
                                                      440 TERRY
                                                      AVE N
                                                      AMAZON.C
                                                      OM*MK10
                                                      440 TERRY
                                                      AVE N
                                                      AMAZON.C
                                                      OM*MK10
                                                      AMZN.COM
                                                      BILL WA
                                                      101220
10/13/2020   Expense                    Tools         Card#2282
                                                      1210         170.19
                                                      SPARTA
                                                      PIKE
                                                      PHILLIPS
                                                      66 - 1210
                                                      SPARTA
                                                      PIKE
                                                      PHILLIPS
                                                      66 - U
                                                      LEBANON
                                                      TN 101120
10/13/2020   Expense      Phillips 66   Fuel          Card#2282     10.00
                                                      PIEDMONT
                                                      Speedpay -
                                                      9102995210
                                                      PIEDMONT
                                                      Speedpay -
                                                      9102995210
                                                      S
                                                      LIVINGSCA
10/13/2020   Expense                    Utilities     PES   LLC
                                                      O'REILLY     207.87
                                                    AUTO P
                                                    NASHVILLE
                                                    TN 10
                                                    O'REILLY
                                                    AUTO P
                                                    NASHVILLE
                                                    TN 101020
                                                    0284445406
                                        Repairs &   45
10/13/2020   Expense                    Maintenance Card#2282
                                                    7665            76.58
                                                      HIGHWAY
                                                      70 SOUTH
                                                      THE HOME
                                                      7665
                                                      HIGHWAY
                                                      70 SOUTH
                                                      THE HOME
                                                      DEPOT
                                                      NASHVILLE
                          HOME          Materials &   TN 100920
10/13/2020   Expense      DEPOT         Supplies      Card#2282    252.99




   Case 3:20-bk-03561   Doc 25     Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                  Document     Page 39 of 49
                                                           147 Bear
                                                           Creek
                                                           FARM
                                                           BUREAU
                                                           HEA 147
                                                           Bear Creek
                                                           FARM
                                                           BUREAU
                                                           HEA 877-
                                                           874-8323
                                                           TN 101020
10/13/2020   Expense                         Insurance     Card#2282
                                                           6401          262.75
                                                           CENTENNI
                                                           AL BLV
                                                           LIVING
                                                           EART 6401
                                                           CENTENNI
                                                           AL BLV
                                                           LIVING
                                                           EARTH CE
                                                           NASHVILLE
                                 LIVING      Materials &   TN 100820
10/13/2020   Expense             EARTH       Supplies      Card#2282
                                                           3777           38.24
                                                        NOLENSVIL
                                                        LE RD
                                                        NASHVILLE
                                                        Z 3777
                                                        NOLENSVIL
                                                        LE RD
                                                        NASHVILLE
                                                        ZOO,
                                            Charitable  6158331534
                                 NASHVILLE Contribution TN 101020
10/13/2020   Expense             ZOO        s           Card#2282        347.00
                                                        System-
                                                        recorded fee
                                                        for
                                                        QuickBooks
                                                        Payments.
                                                        Fee-name:
                                            Bank        DiscountRat
                                 QuickBooks Charges & eFee, fee-
10/13/2020   Expense             Payments   Fees        type: Daily.      10.00
                                            Wages       Check
                                            (Hourly) -  20059
10/13/2020   Check     20059                Regular Pay Check           1,049.24
                                            Wages       Check
                                            (Hourly) -  20062
10/13/2020   Check     20062                Regular Pay Check            841.97
                                                        Check
                                            Materials & 20058
10/13/2020   Check     20058                Supplies    Check            838.93
                                                        Check
                                            Materials & 20057
10/09/2020   Check     20057                Supplies    Check            954.01




   Case 3:20-bk-03561          Doc 25      Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                          Document     Page 40 of 49
                                                         190AWWV
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                                         190AWWV
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                             Wages       1474773861
                                             (Hourly) -  LIVINGSCA
10/09/2020   Expense                         Regular Pay PES
                                                         190AWWV           79.50
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                                         190AWWV
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                             Wages       1474773861
                                             (Hourly) -  LIVINGSCA
10/09/2020   Expense                         Regular Pay PES
                                                         190AWWV         2,073.31
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                                         190AWWV
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                             Wages       1474773861
                                             (Hourly) -  LIVINGSCA
10/09/2020   Expense                         Regular Pay PES
                                                         6401            2,795.45
                                                           CENTENNI
                                                           AL BLV
                                                           LIVING
                                                           EART 6401
                                                           CENTENNI
                                                           AL BLV
                                                           LIVING
                                                           EARTH CE
                                                           NASHVILLE
                                 LIVING      Materials &   TN 100720
10/09/2020   Expense             EARTH       Supplies      Card#2282
                                                           440 Terry       43.84
                                                           Ave N
                                                           AMZN Mktp
                                                           US*MK 440
                                                           Terry Ave N
                                                           AMZN Mktp
                                                           US*MK
                                                           Amzn.combi
                                                           ll WA
                                                           100920
10/09/2020   Expense                         Tools         Card#2282       14.19
                                                           Check
                                             Materials &   20050
10/08/2020   Check     20050                 Supplies      Check          804.23




   Case 3:20-bk-03561          Doc 25      Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                          Document     Page 41 of 49
                                                          WALGREE
                                                          NS STORE
                                                          NASHVILLE
                                                          TN 10
                                                          WALGREE
                                                          NS STORE
                                                          NASHVILLE
                                                          TN 100720
                                              Owners      521203
10/08/2020   Expense                          Drawing     Card#2282
                                                          628 OLD           7.52
                                                          HICKORY
                                                          BLV IN
                                                          *STONETR
                                                          628 OLD
                                                          HICKORY
                                                          BLV IN
                                                          *STONETR
                                                          EE M 615-
                                                          6462208 TN
                                 STONETRE Materials &     100720
10/08/2020   Expense             E MULCH  Supplies        Card#2282       122.40
                                                          System-
                                                          recorded fee
                                                          for
                                                          QuickBooks
                                                          Payments.
                                                          Fee-name:
                                              Bank        DiscountRat
                                 QuickBooks   Charges &   eFee, fee-
10/08/2020   Expense             Payments     Fees        type: Daily.      4.78
                                 RONALD G
                                 RODRIQUE   Repairs &   Check 912
10/08/2020   Check     912       Z          Maintenance Check             200.00
                                                        Check
                                            Materials & 20052
10/08/2020   Check     20052                Supplies    Check            5,450.00
                                                        System-
                                                        recorded fee
                                                        for
                                                        QuickBooks
                                                        Payments.
                                                        Fee-name:
                                            Bank        DiscountRat
                                 QuickBooks Charges & eFee, fee-
10/07/2020   Expense             Payments   Fees        type: Daily.        2.63
                                                        VENMO
                                                        PAYMENT
                                                        3264681992
                                                        S JAME
                                                        VENMO
                                                        PAYMENT
                                                        3264681992
                                                        S JAMES
                                            Materials & LIVINGSTO
10/07/2020   Expense                        Supplies    N                1,695.00




   Case 3:20-bk-03561          Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                        Document     Page 42 of 49
                                                           6401
                                                           CENTENNI
                                                           AL BLV
                                                           LIVING
                                                           EART 6401
                                                           CENTENNI
                                                           AL BLV
                                                           LIVING
                                                           EARTH CE
                                                           NASHVILLE
                                 LIVING      Materials &   TN 100520
10/07/2020   Expense             EARTH       Supplies      Card#2282
                                                           628 OLD        68.80
                                                           HICKORY
                                                           BLV IN
                                                           *STONETR
                                                           628 OLD
                                                           HICKORY
                                                           BLV IN
                                                           *STONETR
                                                           EE M 615-
                                                           6462208 TN
                                 STONETRE Materials &      100620
10/07/2020   Expense             E MULCH  Supplies         Card#2282
                                                           4474           33.07
                                                           CLEECES
                                                           FERRY RD
                                                           GRASSRO
                                                           OT 4474
                                                           CLEECES
                                                           FERRY RD
                                                           GRASSRO
                                                           OTS SOD
                                 GRASSRO                   NASHVILLE
                                 OTS SOD     Materials &   TN 100620
10/07/2020   Expense             FARM        Supplies      Card#2282
                                                           2974 B        179.20
                                                           SIDCO DR
                                                           COMMERCI
                                                           AL LAWN
                                                           2974 B
                                                           SIDCO DR
                                                           COMMERCI
                                 COMMERCI                  AL LAWN
                                 AL LAWN                   NASHVILLE
                                 EQUIPMEN                  TN 100520
10/07/2020   Expense             T        Tools            Card#2282
                                                           6401         1,495.00
                                                         CENTENNI
                                                         AL BLV
                                                         LIVING
                                                         EART 6401
                                                         CENTENNI
                                                         AL BLV
                                                         LIVING
                                                         EARTH CE
                                                         NASHVILLE
                                 LIVING      Materials & TN 100520
10/07/2020   Expense             EARTH       Supplies    Card#2282        15.68
                                             Wages       Check
                                             (Hourly) -  20048
10/06/2020   Check     20048                 Regular Pay Check           830.47




   Case 3:20-bk-03561          Doc 25      Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                          Document     Page 43 of 49
                                                       440 TERRY
                                                       AVE N
                                                       AMAZON.C
                                                       OM*MK2T
                                                       440 TERRY
                                                       AVE N
                                                       AMAZON.C
                                                       OM*MK2T
                                                       AMZN.COM
                                                       BILL WA
                                                       100520
10/06/2020   Expense                       Tools       Card#2282    10.42
                                                       INGLEWOO
                                                       D MUFFLE
                                                       NASHVILLE
                                                       TN 1
                                                       INGLEWOO
                                                       D MUFFLE
                                                       NASHVILLE
                                                       TN 100620
                                 INGLEWOO Repairs &    002082
10/06/2020   Expense             D MUFFLER Maintenance Card#2282   327.75
                                                       Check
                                           Materials & 20055
10/06/2020   Check     20055               Supplies    Check       806.39
                                                       Check
                                           Materials & 20054
10/06/2020   Check     20054               Supplies    Check       746.42
                                                       Check
                                           Materials & 20053
10/06/2020   Check     20053               Supplies    Check       769.39
                                           Wages       Check
                                           (Hourly) -  20051
10/05/2020   Check     20051               Regular Pay Check
                                                       440 TERRY   889.66
                                                      AVE N
                                                      AMAZON.C
                                                      OM*MK9S
                                                      440 TERRY
                                                      AVE N
                                                      AMAZON.C
                                                      OM*MK9S
                                                      AMZN.COM
                                                      BILL WA
                                                      100420
10/05/2020   Expense                       Tools      Card#2282
                                                      440 TERRY     56.36
                                                      AVE N
                                                      AMAZON.C
                                                      OM*MK4F
                                                      440 TERRY
                                                      AVE N
                                                      AMAZON.C
                                                      OM*MK4F
                                                      AMZN.COM
                                                      BILL WA
                                                      100420
10/05/2020   Expense                       Tools      Card#2282     10.67




   Case 3:20-bk-03561          Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                        Document     Page 44 of 49
                                                    7281
                                                    CENTENNI
                                                    AL BLV
                                                    RELADYNE
                                                    MI 7281
                                                    CENTENNI
                                                    AL BLV
                                                    RELADYNE
                          RelaDyne                  MID SO
                          (Mid-State                6153507050
                          Industrial                TN 100220
10/05/2020   Expense      Supply)      Fuel         Card#2282
                                                    PENN         1,909.77
                                                    NATIONAL
                                                    IN RECUR
                                                    PMTS 800
                                                    PENN
                                                    NATIONAL
                                                    IN RECUR
                                                    PMTS
                                                    8000271667
                                       General      C230961349
                                       Liability    LIVINGSTO
10/05/2020   Expense                   Insurance    N JAMES
                                                    DSW           108.78
                                                    NASHV
                                                    6722
                                                    CHARLOT
                                                    NASHVILL
                                                    DSW
                                                    NASHV
                                                    6722
                                                    CHARLOT
                                                    NASHVILLE
                                                    TN 100320
                                                    1003102102
                                       Owners       35
10/05/2020   Expense                   Drawing      Card#2282
                                                    One Apple      71.00
                                                    Park Way
                                                    APPLE.CO
                                                    MBIL One
                                                    Apple Park
                                                    Way
                                                    APPLE.CO
                                                    MBILL 866-
                                                    712-7753
                                                    CA 100320
10/05/2020   Expense                   Cell Phone   Card#2282
                                                    One Apple       0.99
                                                    Park Way
                                                    APPLE.CO
                                                    MBIL One
                                                    Apple Park
                                                    Way
                                                    APPLE.CO
                                                    MBILL 866-
                                                    712-7753
                                                    CA 100320
10/05/2020   Expense                   Cell Phone   Card#2282       9.84




   Case 3:20-bk-03561   Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                 Document     Page 45 of 49
                                                    440 Terry
                                                    Ave N
                                                    AMZN Mktp
                                                    US*MK 440
                                                    Terry Ave N
                                                    AMZN Mktp
                                                    US*MK
                                                    Amzn.combi
                                                    ll WA
                                                    100420
10/05/2020   Expense                  Tools         Card#2282      19.65
                                                    System-
                                                    recorded fee
                                                    for
                                                    QuickBooks
                                                    Payments.
                                                    Fee-name:
                                     Bank           DiscountRat
                          QuickBooks Charges &      eFee, fee-
10/05/2020   Expense      Payments   Fees           type: Daily.   10.80
                                                    System-
                                                    recorded fee
                                                    for
                                                    QuickBooks
                                                    Payments.
                                                    Fee-name:
                                     Bank           DiscountRat
                          QuickBooks Charges &      eFee, fee-
10/04/2020   Expense      Payments   Fees           type: Daily.    2.50
                                                    System-
                                                    recorded fee
                                                    for
                                                    QuickBooks
                                                    Payments.
                                                    Fee-name:
                                     Bank           DiscountRat
                          QuickBooks Charges &      eFee, fee-
10/04/2020   Expense      Payments   Fees           type: Daily.    3.23
                                                    WALGREE
                                                    NS STORE
                                                    NASHVILLE
                                                    TN 10
                                                    WALGREE
                                                    NS STORE
                                                    NASHVILLE
                                                    TN 100120
                                      Owners        522103
10/02/2020   Expense      Walgreens   Drawing       Card#2282
                                                    6401           49.64
                                                    CENTENNI
                                                    AL BLV
                                                    LIVING
                                                    EART 6401
                                                    CENTENNI
                                                    AL BLV
                                                    LIVING
                                                    EARTH CE
                                                    NASHVILLE
                          LIVING      Materials &   TN 93020
10/02/2020   Expense      EARTH       Supplies      Card#2282      64.32




   Case 3:20-bk-03561   Doc 25      Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                   Document     Page 46 of 49
                                                 190AWWV
                                                 LIVINGS
                                                 PAYROLL
                                                 190AWWV
                                                 190AWWV
                                                 LIVINGS
                                                 PAYROLL
                                                 190AWWV
                                     Wages       1474773861
                                     (Hourly) -  LIVINGSCA
10/02/2020   Expense                 Regular Pay PES
                                                 190AWWV           82.50
                                                 LIVINGS
                                                 PAYROLL
                                                 190AWWV
                                                 190AWWV
                                                 LIVINGS
                                                 PAYROLL
                                                 190AWWV
                                     Wages       1474773861
                                     (Hourly) -  LIVINGSCA
10/02/2020   Expense                 Regular Pay PES
                                                 190AWWV         1,778.59
                                                 LIVINGS
                                                 PAYROLL
                                                 190AWWV
                                                 190AWWV
                                                 LIVINGS
                                                 PAYROLL
                                                 190AWWV
                                     Wages       1474773861
                                     (Hourly) -  LIVINGSCA
10/02/2020   Expense                 Regular Pay PES
                                                 117             2,557.09
                                                   BARROW
                                                   STREET
                                                   VENMO
                                                   8558124
                                                   117
                                                   BARROW
                                                   STREET
                                                   VENMO
                                                   8558124430
                                     Materials &   NY 100120
10/02/2020   Expense                 Supplies      Card#2282      772.50
                                                   1883
                                                   Lewisburg
                                                   Pike SQ *M
                                                   & M L 1883
                                                   Lewisburg
                                                   Pike SQ *M
                                                   & M LAWNC
                                                   Franklin TN
                          M&M        Materials &   100120
10/02/2020   Expense      Lawncare   Supplies      Card#2282      640.00




   Case 3:20-bk-03561   Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                 Document     Page 47 of 49
                                                  1700 Third
                                                  Ave N
                                                  L2G*METR
                                                  O WATE
                                                  1700 Third
                                                  Ave N
                                                  L2G*METR
                                                  O WATER
                                                  615-862-
                          METRO                   4697 TN
                          WATER                   100120
10/02/2020   Expense      SERVICE    Utilities    Card#2282
                                                  600 OLD       208.33
                                                  HICKORY
                                                  BLV
                                                  DICKENS
                                                  TUR 600
                                                  OLD
                                                  HICKORY
                                                  BLV
                                                  DICKENS
                          DICKENS                 TURF AN
                          TURF &                  NASHVILLE
                          LANDSCAP Materials &    TN 92920
10/01/2020   Expense      E SUPPLY Supplies       Card#2282     359.87
                                                 845 Bell Rd
                                                 SQ *GLB
                                                 FINANCI
                                                 gos 845 Bell
                                                 Rd SQ *GLB
                                    Accounting FINANCI
                          GlB       &            gosq.com
                          FINANCIAL Administrati TN 93020
10/01/2020   Expense      GROUP     ve           Card#2282      350.00
                                                 845 Bell Rd
                                                 SQ *GLB
                                                 FINANCI
                                                 gos 845 Bell
                                                 Rd SQ *GLB
                                    Accounting FINANCI
                          GlB       &            gosq.com
                          FINANCIAL Administrati TN 93020
10/01/2020   Expense      GROUP     ve           Card#2282      175.00
                                                 1010
                                                 HINTON RD
                                                 CASTALIAN
                                                 SPRIN 1010
                                                 HINTON RD
                                                 CASTALIAN
                                                 SPRIN 615-
                                                 8413724 TN
                                                 93020
10/01/2020   Expense                Internet     Card#2282
                                                 2075 W         119.03
                                                  FIRST ST
                                                  STE
                                                  CASTALIAN
                                                  S 2075 W
                                                  FIRST ST
                                                  STE
                                                  CASTALIAN
                                                  SPRIN 888-
                                                  7465741 FL
                                                  93020
10/01/2020   Expense                 Cell Phone   Card#2282       4.17




   Case 3:20-bk-03561   Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                 Document     Page 48 of 49
                                                 System-
                                                 recorded fee
                                                 for
                                                 QuickBooks
                                                 Payments.
                                                 Fee-name:
                                     Bank        DiscountRat
                          QuickBooks Charges &   eFee, fee-
10/01/2020   Expense      Payments   Fees        type: Daily.   18.58




   Case 3:20-bk-03561   Doc 25    Filed 12/01/20 Entered 12/01/20 16:27:24   Desc Main
                                 Document     Page 49 of 49
